Appellate Case: 22-6018      Document: 010110726976         Date Filed: 08/19/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               August 19, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  JAMES BAUHAUS,

        Petitioner - Appellant,

  v.                                                             No. 22-6018
                                                         (D.C. No. 5:20-CV-01003-JD)
  SCOTT CROW,                                                    (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and PHILLIPS, Circuit Judges.
                   _________________________________

        James Bauhaus, an Oklahoma state prisoner proceeding pro se, seeks a certificate

 of appealability (COA) to appeal from the district court’s order dismissing his

 unauthorized second or successive 28 U.S.C. § 2254 habeas petition for lack of

 jurisdiction. We deny a COA and dismiss this matter.

        In 1974, Mr. Bauhaus was convicted of first-degree murder and sentenced to life

 imprisonment. The Oklahoma Court of Criminal Appeals affirmed his conviction and

 sentence on direct appeal. Bauhaus v. State, 532 P.2d 434, 444 (Okla. Crim. App. 1975).

 In 1996, Mr. Bauhaus filed his first § 2254 petition in federal district court, claiming,



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6018      Document: 010110726976           Date Filed: 08/19/2022      Page: 2



 among other things, a violation of due process based on the alleged concealment of blood

 and fingerprint evidence and witnesses’ descriptions of the perpetrator. The district court

 denied the petition, and this court denied a COA. See Bauhaus v. Reynolds, No. 98-5054,

 1998 WL 453679, at *2 (10th Cir. Aug. 5, 1998). Mr. Bauhaus has since filed numerous

 unsuccessful post-conviction applications for relief in state court, federal district court,

 and this court attempting to collaterally attack his conviction. He filed the § 2254

 petition at issue here in October 2020, largely reasserting the same claims he has raised in

 prior habeas petitions. The district court concluded the petition was an unauthorized

 second or successive § 2254 petition and dismissed it for lack of jurisdiction.

        To appeal the district court’s order, Mr. Bauhaus must obtain a COA. See

 28 U.S.C. § 2253(c)(1)(A); Slack v. McDaniel, 529 U.S. 473, 482 (2000). To obtain a

 COA, he must show both “that jurists of reason would find it debatable whether the

 petition states a valid claim of the denial of a constitutional right and that jurists of reason

 would find it debatable whether the district court was correct in its procedural ruling.”

 Slack, 529 U.S. at 484 (emphasis added). We need not reach the constitutional

 component of this standard because it is apparent Mr. Bauhaus cannot meet his burden on

 the procedural one. See id. at 485.

        A prisoner may not file a second or successive § 2254 petition unless he first

 obtains an order from the circuit court authorizing the district court to consider the

 petition. 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, a district court lacks

 jurisdiction to address the merits of a second or successive § 2254 petition. In re Cline,

 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

                                                2
Appellate Case: 22-6018      Document: 010110726976          Date Filed: 08/19/2022        Page: 3



        We liberally construe Mr. Bauhaus’s pro se combined opening brief and

 application for a COA. See Hall v. Scott, 292 F.3d 1264, 1266 (10th Cir. 2002). In his

 COA application, Mr. Bauhaus does not dispute that he previously filed a § 2254 petition

 and that he did not obtain authorization from this court to file another one. Nor does he

 dispute the correctness of the district court’s procedural ruling dismissing his latest

 § 2254 petition for lack of jurisdiction. Instead, he argues the merits of his underlying

 claims.

        Because Mr. Bauhaus has not shown that jurists of reason would debate whether

 the district court’s procedural ruling was correct, we deny a COA and dismiss this matter.

 We also deny Mr. Bauhaus’s motion for leave to proceed on appeal without prepayment

 of costs or fees.


                                                Entered for the Court



                                                CHRISTOPHER M. WOLPERT, Clerk




                                               3